Mollison, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto:
That the merchandise covered by the instant appeal to reappraisement consists of Bone Charcoal from Great Britain.
That on or about the date of exportation of the instant merchandise such or similar merchandise was freely offered for sale to all purchasers in the principal market of Great Britain in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States at $211.29 per long ton, net weight, less the items representing nondutiable charges, marked X on the invoice.
That on or about the date of exportation the foreign market value of such or similar merchandise, as such value is defined in Section 402 (c) of the Tariff Act of 1930, was no higher than the value agreed herein.
That the instant appeal to reappraisement be submitted on this stipulation.
On tbe agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $211.29 per long ton, net weight, less the items representing nondutiable charges, marked X on the invoice.
Judgment will be rendered accordingly.